DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-9 are pending and have been examined in this application. Claims 1-2 are amended, claims 3-9 are previously presented.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/19/2019, 03/28/2019, 05/14/2019, 05/07/2020, 01/22/2021, 08/03/2021, 10/14/2021 and reviewed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2005229955 A) to Watari in view of (US 4263246 A) to Mercer.
In regards to claim 1, Watari teaches a fishing rod, comprising: a molded rod section (Watari; rod 1) having a surface (Watari; surface of 1); and a fitting (Watari; either line guide 3 or reel seat R) having a securing portion (Watari; feet of either, such as 10 or 41), the fitting being placed and secured on the surface of the rod section with a prepreg sheet wound on the securing portion of the fitting (Watari; X1), the prepreg sheet being formed of plain-woven reinforcement fibers impregnated with a thermosetting resin (Watari; see [0017]), wherein the prepreg sheet is disposed so that the plain-woven reinforcement fibers are in oblique directions with respect to an axial direction (Watari; [0017] where the fibers are arranged inclined in opposite directions from the axial direction, see FIG 4), but fails to explicitly teach the prepreg sheet is wound and secured so that intersecting angles of the plain-woven reinforcement fibers with respect to the axial direction in a winding region on a part of the rod section located beyond a distal end of the securing portion are smaller than intersecting angles of the plain-woven reinforcement fibers with respect to the axial direction in a winding region on the securing portion.

    PNG
    media_image1.png
    195
    286
    media_image1.png
    Greyscale

Mercer teaches where it is obvious for fibers when arranged in this pattern to have larger intersecting angles where wrapped around larger diameters, and smaller intersecting angles where wrapped around smaller diameters (Mercer; see FIG 5a-5c where the mesh creates larger angles between its fibers when wrapped around wider portions of the tube, and smaller angles as the mesh transitions from a large diameter to a smaller diameter).

    PNG
    media_image2.png
    305
    738
    media_image2.png
    Greyscale

Watari and Mercer are analogous art from similar fields of endeavor i.e. wrapping meshlike fibers around tubular articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watari such that the fibers of the prepreg sheet naturally conform with the diameter of the rod, where when wrapped around the securing portion (which has a larger total diameter), the angle of the fibers would be larger due to stretching in the circumferential direction than when wrapped around the winding region (which has a smaller total diameter) which has less stretching in the circumferential direction, such as taught by Mercer. The motivation for doing so would be increase the ease at which a user may apply a prepreg since this would allow the prepreg to conform to the diameters naturally, or otherwise provide fibers with angles based on required or needed strength around the securing portion in comparison to the winding region.

In regards to claim 3, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the prepreg sheet is wound in one or more plies so that overlapping portions of the prepreg sheet lie on the securing portion (Watari; [0017] where the X1 sheet is wound around the peripheral surface of 1 with one ply, also see FIG 3).

In regards to claim 4, Watari as modified by Mercer teach the fishing rod according to claim 1, but fail to explicitly teach wherein the part of the rod section located beyond the distal end of the securing portion and having the prepreg sheet wound thereon has an axial length in a range of 2 mm to 5 mm.
	However, it would have been an obvious matter of design choice to change the length of the prepreg sheet wound thereon to be in a range of 2 mm and 5 mm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to extend the prepreg sheet such that it covers the entire foot of the device and provides added surface area for better securement, while making the prepreg sheet short enough to not hinder the functionality and bending of the fishing rod.

In regards to claim 5, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the prepreg sheet is wound in two or less plies on the rod section (Watari; [0017] where the X1 sheet is wound around the peripheral surface of 1 with one ply, also see FIG 3).

In regards to claim 6, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the securing portion (Watari; see 10 in FIG 2) is formed so as to have a thickness decreasing toward a distal end thereof (Watari; FIG 2 where the thickness of 10 decreases towards the distal end, located to the right of FIG 2).

In regards to claim 7, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the fitting is a reel seat (Watari; see FIG 7, reel seat R).

In regards to claim 8, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the fitting is a fishing line guide (Watari; see FIG 3, fishing line guide 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 20050229955 A) to Watari as modified by (US 4263246 A) to Mercer as applied to claim 1 above, in further view of (US 1231150 A) to Gere.
In regards to claim 9, Watari as modified by Mercer teach the prepreg sheet used in the fishing rod according to claim 1, and a method for winding the prepreg sheet, the prepreg sheet being wound to secure the securing portion of the fitting on the rod section (Watari; See FIG 3, where the sheet X1 is wound on the securing portion 10 around the rod 1), the method comprising: winding, on the securing portion, the prepreg sheet in a circumferential direction (Watari; see FIG 3), and winding, on the part of the rod section located beyond the securing portion, the prepreg sheet in the circumferential direction (Watari; see FIG 3 and FIG 2 which shows the prepreg sheet extended further off the securing portion 10).
Watari as modified by Mercer fail to explicitly teach winding the prepreg sheet in the circumferential direction while applying a tension in the axial direction toward a proximal end side of the fishing rod.
Gere teaches teach winding the prepreg sheet in the circumferential direction while applying a tension in the axial direction toward a proximal end side of the fishing rod (Gere; Lines 55-66, where the tape is wound and longitudinal tension is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watari as modified by Mercer with the method of Gere, where tension is applied in an axial/longitudinal direction. The motivation for doing so would be to ensure a smooth and firm overlap of the edges, indicating a wrinkle-free surface.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claim 1, that: Mercer is not in the same field of endeavor and is not analogous art to Watari. Mercer’s field of endeavor relates to covering a bottle/other tubular articles by a net. One of ordinary skill wouldn’t look to bottle covering with a net in order to fix the problem of “providing a fishing rod with a fitting without inhabiting the bending of the rod section”, therefore Mercer is not a reference one would reasonably combine with Watari which teaches a fishing line guide.
Examiner respectfully disagrees. Mercer and Watari are both related by teaching the wrapping of meshlike-fibers around tubular articles, and therefore have similar fields of endeavor. One of ordinary skill would note that the feature which is taught by Mercer is inherent to flexible fibers of a wrap, because the fibers naturally conform with the diameter of the rod when wrapped. In the rejection, Mercer is used to indicate that it is obvious that when fibers are arranged in this plain woven pattern such that they wrap around a narrow diameter and a large diameter, smaller intersecting angles appear wrapped around smaller diameters, and larger intersecting angles appear when wrapped around larger diameters. Therefore it would have been obvious for the fibers of Watari to exhibit the same features of a mesh wrap such as the one taught by Mercer.

Applicant argues, with respect to claim 4 that: the claimed portion of the rod section located beyond the distal end of the securing portion and having the prepreg sheet wound thereon has an axial length in a range of 2-5 mm, is not a change in size/proportion as required by Rose. Claim 4 recites specific features, locations, and lengths of the recited part, and should be considered.
Examiner respectfully disagrees, Watari teaches a securing portion at W1 which wraps over the fitting of a line guide, as well as a portion that extends beyond the distal end of the securing portion W2. Each portion has a length as indicated in the drawings, and therefore it would have been obvious to modify the length of the portion at W2 such that it falls within the range of 2-5 mm depending on the desired characteristics for a user. One of ordinary skill in the art would experiment to find an optimum range or length which would provide the line guide with a secure attachment along the length of the foot while minimizing the amount of material to decrease costs of added material or decrease bending inhibition in the rod. 

    PNG
    media_image3.png
    345
    515
    media_image3.png
    Greyscale

Examiner also notes that the “securing portion” of the fitting which is claimed in claim 1 is very broad and can indicate any portion of the fitting which is secured to the rod by the sheet. The claim specifically states “a fitting having a securing portion”, which can be read upon by portion W3 or W4 as an example, which are portions of the fitting which are secured, and which has a prepreg sheet wound onto it as required in the claims. 
Because the claims do not define what this “securing portion” is and where it extends relative to any other structure, Claim 4’s recitation of “the distal end of the securing portion” is also very broad. The distal end, because it is not clearly defined being at the tip of the line guide foot or any area in between, could be read at as being at position W5, or W6 as an example. Therefore one of ordinary skill could choose any such “distal end” and measure to the opposing end of the prepreg sheet (at W7) such that it measures within the values of 2-5 mm. 

    PNG
    media_image4.png
    367
    612
    media_image4.png
    Greyscale



Examiner notes that applicant’s argument with respect to claim 2 is now moot in view of the objection made above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647